UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1105


OYOYO ADANNA EBUZOEME, a/k/a Oyoyo Adanna Ofurum,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 21, 2009             Decided:   November 18, 2009


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, Michelle G. Latour, Assistant Director, Joseph A.
O’Connell, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oyoyo Adanna Ebuzoeme, a native and citizen of the

United Kingdom, petitions for review of an order of the Board of

Immigration     Appeals    (“Board”)      denying    her     motion      to   reopen

immigration proceedings.          We have reviewed the record and the

Board’s    order   and    find   that     the    Board    did     not    abuse   its

discretion in denying the motion.                 See 8 C.F.R. § 1003.2(a)

(2009).     Accordingly, we deny the petition for review for the

reasons stated by the Board.            See In re: Ebuzoeme (B.I.A. Dec.

24, 2008).      We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in    the    materials

before    the   court    and   argument     would   not     aid   the    decisional

process.

                                                                  PETITION DENIED




                                        2